Peb Curiam.
The United States Supreme Court having reversed the decision and judgments of this court in these cases, the judgment of that court is hereby made the judgment of this court; and in consequence thereof the former judgments by this court are vacated, and the judgment of the trial court is affirmed on the main bill of exceptions and reversed on the cross-bill. Lowry v. Herndon, 182 Ga. 582 (186 S. E. 429); Herndon v. Lowry, ... U. S.....

Judgment affirmed on the main bill of exceptions, and reversed on the cross-bill.


All the Justices concur, except Beck, P. J., absent because of illness.